UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-05549 REYNOLDS FUNDS, INC. (Exact name of Registrant as specified in charter) 615 East Michigan Street Milwaukee, Wisconsin 53202 (Address of principal executive offices) (Zip code) Frederick L. Reynolds Reynolds Capital Management, LLC 3565 South Las Vegas Blvd. #403 Las Vegas, NV 89109 (Name and address of agent for service) 1-415-265-7167 Registrant's telephone number, including area code Date of fiscal year end: SEPTEMBER 30 Date of reporting period: June 30, 2015 Item 1. Schedule of Investments. Reynolds Blue Chip Growth Fund SCHEDULE OF INVESTMENTS June 30, 2015 (Unaudited) Shares Value LONG-TERM INVESTMENTS - 94.0%(a) COMMON STOCKS - 93.6%(a) Aerospace & Defense - 0.8% The Boeing Company $ Honeywell International, Inc. Spirit AeroSystems Holdings, Inc., Class A* TransDigm Group, Inc.* Air Freight & Logistics - 0.6% Expeditors International of Washington, Inc. FedEx Corporation United Parcel Service, Inc., Class B Airlines - 2.5% Alaska Air Group, Inc. Allegiant Travel Company American Airlines Group, Inc. China Eastern Airlines Corporation, Ltd. - ADS* China Southern Airlines Company, Ltd. - SP-ADR Delta Air Lines, Inc. Hawaiian Holdings, Inc.* JetBlue Airways Corporation* Ryanair Holdings plc - SP-ADR SkyWest, Inc. Southwest Airlines Company Spirit Airlines, Inc.* United Continental Holdings, Inc.* Auto Components - 0.2% The Goodyear Tire & Rubber Company Magna International, Inc. Visteon Corporation* Automobiles - 1.0% Harley-Davidson, Inc. Tesla Motors, Inc.* Banks - 3.1% Banc of California, Inc. Bank of America Corporation Bank of Hawaii Corporation Bank of the Ozarks, Inc. BB&T Corporation Citigroup, Inc. Citizens Financial Group, Inc. Columbia Banking System, Inc. Comerica, Inc. East West Bancorp, Inc. Fifth Third Bancorp First Republic Bank Huntington Bancshares, Inc. ING Groep N.V. - SP-ADR JPMorgan Chase & Company KeyCorp PNC Financial Services Group, Inc. Signature Bank* SunTrust Banks, Inc. SVB Financial Group* Texas Capital Bancshares, Inc.* Webster Financial Corporation Wells Fargo & Company Wilshire Bancorp, Inc. Beverages - 1.5% The Boston Beer Company, Inc., Class A* Coca-Cola Bottling Company Consolidated The Coca-Cola Company Coca-Cola Femsa, S.A.B. de C.V. - SP-ADR Constellation Brands, Inc., Class A Cott Corporation Dr Pepper Snapple Group, Inc. Fomento Economico Mexicano, S.A.B. de C.V. - SP-ADR Monster Beverage Corporation* PepsiCo, Inc. Biotechnology - 7.1% ACADIA Pharmaceuticals, Inc.* Alder Biopharmaceuticals, Inc.* Alexion Pharmaceuticals, Inc.* Alkermes plc* AMAG Pharmaceuticals, Inc.* Amgen, Inc. ARIAD Pharmaceuticals, Inc.* Biogen Idec, Inc.* BioMarin Pharmaceutical, Inc.* Celgene Corporation* Celldex Therapeutics, Inc.* Cellectis SA - ADR* China Biologic Products, Inc.* Clovis Oncology, Inc.* Exelixis, Inc.* Gilead Sciences, Inc. Halozyme Therapeutics, Inc.* Heron Therapeutics, Inc.* Incyte Corporation* Intercept Pharmaceuticals, Inc.* Intrexon Corporation* Kite Pharma, Inc.* Ligand Pharmaceuticals, Inc.* MannKind Corporation* Medivation, Inc.* NewLink Genetics Corporation* Orexigen Therapeutics, Inc.* Puma Biotechnology, Inc.* Receptos, Inc.* Regeneron Pharmaceuticals, Inc.* Repligen Corporation* Sage Therapeutics, Inc.* Sarepta Therapeutics, Inc.* Seattle Genetics, Inc.* United Therapeutics Corporation* Vertex Pharmaceuticals, Inc.* ZIOPHARM Oncology, Inc.* Building Products - 0.7% A.O. Smith Corporation Lennox International, Inc. Masco Corporation Capital Markets - 3.4% Affiliated Managers Group, Inc.* Ameriprise Financial, Inc. The Bank of New York Mellon Corporation BlackRock, Inc. The Charles Schwab Corporation E*TRADE Financial Corporation* Financial Engines, Inc. The Goldman Sachs Group, Inc. HFF, Inc., Class A Interactive Brokers Group, Inc., Class A Invesco, Ltd. Investment Technology Group, Inc. Janus Capital Group, Inc. Legg Mason, Inc. Morgan Stanley Northern Trust Corporation Raymond James Financial, Inc. SEI Investments Company TD Ameritrade Holding Corporation Virtus Investment Partners, Inc. Chemicals - 0.9% Airgas, Inc. Ashland, Inc. Celanese Corporation, Series A CF Industries Holdings, Inc. Ecolab, Inc. RPM International, Inc. The Sherwin-Williams Company Sigma-Aldrich Corporation Commercial Services & Supplies - 1.0% Cintas Corporation KAR Auction Services, Inc. Rollins, Inc. Stericycle, Inc.* Waste Management, Inc. Communications Equipment - 0.9% Brocade Communications Systems, Inc. Ciena Corporation* Cisco Systems, Inc. F5 Networks, Inc.* Harris Corporation Infinera Corporation* Juniper Networks, Inc. Palo Alto Networks, Inc.* Construction & Engineering - 0.1% Comfort Systems USA, Inc. NV5 Holdings, Inc.* Consumer Finance - 0.1% American Express Company Discover Financial Services Consumer Services - Diversified - 0.0% Sotheby's Containers & Packaging - 0.6% Avery Dennison Corporation Crown Holdings, Inc.* Sealed Air Corporation Distributors - 0.1% Genuine Parts Company Electrical Equipment - 0.4% Acuity Brands, Inc. AMETEK, Inc. Sensata Technologies Holding N.V.* SolarCity Corporation* Electronic Equipment, Instruments & Components - 0.5% Amphenol Corporation, Class A Coherent, Inc.* Fitbit, Inc., Class A* Plexus Corporation* Universal Display Corporation* Zebra Technologies Corporation, Class A* Energy Equipment & Services - 0.2% Core Laboratories N.V. Dresser-Rand Group, Inc.* FMC Technologies, Inc.* Newpark Resources, Inc.* Financial Services - Diversified - 1.3% Berkshire Hathaway, Inc., Class B* IntercontinentalExchange Group, Inc. The NASDAQ OMX Group, Inc. Voya Financial, Inc. Food & Staples Retailing - 2.5% Costco Wholesale Corporation CVS Health Corporation SpartanNash Company United Natural Foods, Inc.* Walgreens Boots Alliance, Inc. Whole Foods Market, Inc. Food Products - 1.0% Agria Corporation - ADR* The Hain Celestial Group, Inc.* The J.M. Smucker Company Kellogg Company Kraft Foods Group, Inc. McCormick & Company, Inc., Non Voting Shares Mead Johnson Nutrition Company Mondelez International, Inc., Class A WhiteWave Foods Company* Health Care Equipment & Supplies - 3.5% Abbott Laboratories ABIOMED, Inc.* Align Technology, Inc.* Becton, Dickinson and Company Boston Scientific Corporation* C.R. Bard, Inc. CONMED Corporation Cyberonics, Inc.* DexCom, Inc.* Edwards Lifesciences Corporation* Hologic, Inc.* IDEXX Laboratories, Inc.* Integra LifeSciences Holdings Corporation* Intuitive Surgical, Inc.* Medtronic plc ResMed, Inc. Sirona Dental Systems, Inc.* Stryker Corporation Zimmer Holdings, Inc. Health Care Providers & Services - 5.9% Acadia Healthcare Company, Inc.* Adeptus Health, Inc., Class A* Aetna, Inc. Amedisys, Inc.* AmerisourceBergen Corporation AMN Healthcare Services, Inc.* Anthem, Inc. Cardinal Health, Inc. Centene Corporation* Chemed Corporation Cigna Corporation Community Health Systems, Inc.* DaVita HealthCare Partners, Inc.* Diplomat Pharmacy, Inc.* Express Scripts Holding Company* HCA Holdings, Inc.* Henry Schein, Inc.* Humana, Inc. Magellan Health, Inc.* McKesson Corporation Molina Healthcare, Inc.* PharMerica Corporation* Quest Diagnostics, Inc. Tenet Healthcare Corporation* UnitedHealth Group, Inc. Universal Health Services, Inc., Class B Health Care Technology - 0.4% athenahealth, Inc.* Cerner Corporation* IMS Health Holdings, Inc.* Hotels, Restaurants & Leisure - 7.2% BJ's Restaurants, Inc.* Bob Evans Farms, Inc. Boyd Gaming Corporation* Brinker International, Inc. Buffalo Wild Wings, Inc.* Carnival Corporation The Cheesecake Factory, Inc. Chipotle Mexican Grill, Inc.* Cracker Barrel Old Country Store, Inc. Darden Restaurants, Inc. Domino's Pizza, Inc. Dunkin' Brands Group, Inc. Fiesta Restaurant Group, Inc.* Hyatt Hotels Corporation, Class A* InterContinental Hotels Group plc - ADR Marriott International, Inc., Class A Marriott Vacations Worldwide Corporation Norwegian Cruise Line Holdings, Ltd.* Panera Bread Company, Class A* Papa John's International, Inc. 19 Restaurant Brands International L.P. Royal Caribbean Cruises, Ltd. Shake Shack, Inc., Class A* Starbucks Corporation Starwood Hotels & Resorts Worldwide, Inc. Yum! Brands, Inc. Household Durables - 0.8% D.R. Horton, Inc. GoPro, Inc., Class A* Jarden Corporation* KB Home Leggett & Platt, Inc. Lennar Corporation, Class A Libbey, Inc. Mohawk Industries, Inc.* PulteGroup, Inc. The Ryland Group, Inc. SONY CORPORATION - SP-ADR Tempur Sealy International, Inc.* Household Products - 0.2% Church & Dwight Company, Inc. The Clorox Company Colgate-Palmolive Company The Procter & Gamble Company Industrial Conglomerates - 0.2% Carlisle Companies, Inc. Roper Technologies, Inc. Insurance - 1.4% ACE, Ltd. Aflac, Inc. Allied World Assurance Company Holdings AG American Financial Group, Inc. American International Group, Inc. Aon plc China Life Insurance Company, Ltd. - ADR CNO Financial Group, Inc. Everest Re Group, Ltd. Lincoln National Corporation Marsh & McLennan Companies, Inc. MetLife, Inc. Torchmark Corporation Unum Group Internet & Catalog Retail - 6.7% Amazon.com, Inc.* Ctrip.com International, Ltd. - ADR* Expedia, Inc. HSN, Inc. Netflix, Inc.* Nutrisystem, Inc. The Priceline Group, Inc.* Shutterfly, Inc.* TripAdvisor, Inc.* Vipshop Holdings, Ltd. - ADS* Internet Software & Services - 5.8% Akamai Technologies, Inc.* Alibaba Group Holding, Ltd. - SP-ADR* Baidu, Inc. - SP-ADR* Bitauto Holdings, Ltd. - ADR* comScore, Inc.* EarthLink Holdings Corporation eBay, Inc.* Facebook, Inc., Class A* Gogo, Inc.* Google, Inc., Class A* Google, Inc., Class C* GrubHub, Inc.* GTT Communications, Inc.* HomeAway, Inc.* IAC/InterActiveCorp LinkedIn Corporation, Class A* MercadoLibre, Inc. NetEase, Inc. - ADR SINA Corporation* Sohu.com, Inc.* Tucows, Inc., Class A* Twitter, Inc.* VeriSign, Inc.* Youku Tudou, Inc. - ADR* YY, Inc. - ADR* Zillow Group, Inc., Class A* IT Services - 4.1% Accenture plc, Class A Amdocs, Ltd. Broadridge Financial Solutions, Inc. Cognizant Technology Solutions Corporation, Class A* Convergys Corporation CSG Systems International, Inc. DST Systems, Inc. EPAM Systems, Inc.* Fiserv, Inc.* Gartner, Inc.* Global Payments, Inc. Infosys, Ltd. - SP-ADR Mastercard, Inc., Class A Paychex, Inc. Sabre Corporation Total System Services, Inc. VeriFone Systems, Inc.* Visa, Inc., Class A Leisure Products - 0.0% Hasbro, Inc. Life Sciences Tools & Services - 1.5% Agilent Technologies, Inc. Charles River Laboratories International, Inc.* ICON plc* Illumina, Inc.* Mettler-Toledo International, Inc.* PAREXEL International Corporation* PerkinElmer, Inc. Waters Corporation* WuXi PharmaTech (Cayman), Inc. - ADR* Machinery - 0.8% Deere & Company IDEX Corporation Ingersoll-Rand plc Snap-On, Inc. Stanley Black & Decker, Inc. Media - 2.8% AMC Networks, Inc., Class A* Bona Film Group, Ltd. - SP-ADR* Charter Communications, Inc., Class A* Comcast Corporation, Class A DIRECTV* Discovery Communications, Inc., Class A* DISH Network Corporation, Class A* Gray Television, Inc.* Grupo Televisa S.A.B. - SP-ADR IMAX Corporation* The Interpublic Group of Companies, Inc. Liberty Global plc, Class A* Liberty Media Corporation, Class A* Morningstar, Inc. Scholastic Corporation Scripps Networks Interactive, Inc., Class A Sirius XM Holdings, Inc.* Starz, Class A* Time Warner Cable, Inc. Time Warner, Inc. Twenty-First Century Fox, Inc., Class A The Walt Disney Company Multiline Retail - 1.5% Burlington Stores, Inc.* Dollar General Corporation Dollar Tree, Inc.* Family Dollar Stores, Inc. Kohl's Corporation Macy's, Inc. Nordstrom, Inc. Target Corporation Oil, Gas & Consumable Fuels - 0.1% Cheniere Energy, Inc.* Clayton Williams Energy, Inc.* Denbury Resources, Inc. Golar LNG, Ltd. Newfield Exploration Company* Personal Products - 0.2% Coty, Inc., Class A Natural Health Trends Corporation Pharmaceuticals - 3.2% AbbVie, Inc. Allergan plc* Bristol-Myers Squibb Company Dr. Reddy's Laboratories, Ltd. - ADR Eli Lilly and Company Endo International plc* GW Pharmaceuticals plc - ADR* Jazz Pharmaceuticals plc* Johnson & Johnson Mallinckrodt plc* Merck & Company, Inc. Perrigo Company plc Pfizer, Inc. SciClone Pharmaceuticals, Inc.* Shire plc- ADR Valeant Pharmaceuticals International, Inc.* Zoetis, Inc. Professional Services - 0.5% The Dun & Bradstreet Corporation Equifax, Inc. IHS, Inc., Class A* Towers Watson & Company, Class A Verisk Analytics, Inc., Class A* Real Estate Management & Development - 0.2% Brookfield Asset Management, Inc., Class A Road & Rail - 0.0% Ryder System, Inc. Saia, Inc.* Semiconductors & Semiconductor Equipment - 2.6% Altera Corporation Ambarella, Inc.* Analog Devices, Inc. Applied Materials, Inc. Axcelis Technologies, Inc.* Broadcom Corporation, Class A Canadian Solar, Inc.* Cirrus Logic, Inc.* First Solar, Inc.* Freescale Semiconductor, Ltd.* Lam Research Corporation Maxim Integrated Products, Inc. Mellanox Technologies, Ltd.* NeoPhotonics Corporation* ON Semiconductor Corporation* Qorvo, Inc.* Sigma Designs, Inc.* Silicon Motion Technology Corporation - ADR Skyworks Solutions, Inc. SolarEdge Technologies, Inc.* SunEdison, Inc.* SunPower Corporation* Software - 4.6% Adobe Systems, Inc.* ANSYS, Inc.* Aspen Technology, Inc.* Autodesk, Inc.* Blackbaud, Inc. Cadence Design Systems, Inc.* Check Point Software Technologies, Ltd.* Citrix Systems, Inc.* Cyan, Inc.* CyberArk Software, Ltd.* Ebix, Inc. Electronic Arts, Inc.* FactSet Research Systems, Inc. Fair Isaac Corporation FireEye, Inc.* Fortinet, Inc.* Glu Mobile, Inc.* Imperva, Inc.* Intuit, Inc. Mentor Graphics Corporation Microsoft Corporation Mobileye N.V.* NQ Mobile, Inc. - ADR* Red Hat, Inc.* Salesforce.com, Inc.* SolarWinds, Inc.* Splunk, Inc.* Symantec Corporation Synopsys, Inc.* Tableau Software, Inc., Class A* The Ultimate Software Group, Inc.* VASCO Data Security International, Inc.* Verint Systems, Inc.* VMware, Inc., Class A* Specialty Retail - 5.3% Advance Auto Parts, Inc. Asbury Automotive Group, Inc.* AutoNation, Inc.* AutoZone, Inc.* Bed Bath & Beyond, Inc.* Best Buy Company, Inc. Borders Group, Inc.* (b) – CarMax, Inc.* The Children's Place, Inc. Conn's, Inc.* Dick's Sporting Goods, Inc. The Finish Line, Inc., Class A Foot Locker, Inc. The Home Depot, Inc. L Brands, Inc. Lithia Motors, Inc., Class A Lowe's Companies, Inc. Office Depot, Inc.* O'Reilly Automotive, Inc.* Outerwall, Inc. The Pep Boys-Manny, Moe & Jack* Pier 1 Imports, Inc. Restoration Hardware Holdings, Inc.* Ross Stores, Inc. Sally Beauty Holdings, Inc.* Select Comfort Corporation* Staples, Inc. Tiffany & Company The TJX Companies, Inc. Tractor Supply Company Ulta Salon, Cosmetics & Fragrance, Inc.* Urban Outfitters, Inc.* Williams-Sonoma, Inc. Technology Hardware, Storage & Peripherals - 1.7% Apple, Inc. NetApp, Inc. QLogic Corporation* Telecommunication Services - Diversified - 0.1% Alaska Communications Systems Group, Inc.* China Unicom (Hong Kong), Ltd. - ADR NIPPON TELEGRAPH AND TELEPHONE CORPORATION - ADR Straight Path Communications, Inc., Class B* Textiles, Apparel & Luxury Goods - 1.5% Carter's, Inc. Crocs, Inc.* G-III Apparel Group, Ltd.* Gildan Activewear, Inc. lululemon athletica, Inc.* NIKE, Inc., Class B PVH Corporation Ralph Lauren Corporation Under Armour, Inc., Class A* VF Corporation Thrifts & Mortgage Finance - 0.2% MGIC Investment Corporation* Wireless Telecommunication Services - 0.1% China Mobile, Ltd. - SP-ADR TOTAL COMMON STOCKS (cost $93,604,195) PUBLICLY TRADED PARTNERSHIPS - 0.2%(a) Capital Markets - 0.2% The Blackstone Group L.P. Hotels, Restaurants & Leisure - 0.0% Cedar Fair L.P. TOTAL PUBLICLY TRADED PARTNERSHIPS (cost $273,369) REITS - 0.2%(a) Real Estate Investment Trusts - 0.2% Digital Realty Trust, Inc. Iron Mountain, Inc. Regency Centers Corporation Sovran Self Storage, Inc. TOTAL REITS (cost $218,462) WARRANTS - 0.0%(a) Insurance - 0.0% American International Group, Inc., Expiration Date - 01/19/21, Exercise Price - $45.00* TOTAL WARRANTS (cost $23,034) TOTAL INVESTMENTS- 94.0% (cost $94,119,060) Cash and receivables, less liabilities - 6.0%(a) TOTAL NET ASSETS - 100.0% (a) $ * Non-income producing security. (a) Percentages for the various classifications relate to net assets. (b) This security was fair valued as determined by the adviser using procedures approved by the Board of Directors and is classified as level 3.As of June 30, 2015, the value of this security was $0 which represents 0.0% of total net assets. ADR - Unsponsored American Depositary Receipt ADS - American Depositary Share AG - German Corporation L.P. - Limited Partnership N.V. - Dutch Public Limited Liability Co. plc - Public Limited Company SA - Société Anonyme S.A.B. - Sociedad Anonima Bursetil S.A.B. de C.V. - Sociedad Anonima Bursetil de Capital Variable SP-ADR - Sponsored American Depositary Receipt The Global Industry Classification Standard ("GICS®") was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor's Financial Services LLC ("S&P"). GICS® is a service mark of MSCI & S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. The cost basis of investments for federal income tax purposes at June 30, 2015, was as follows+: Cost of investments $ Gross unrealized appreciation $ Gross unrealized depreciation ) Net unrealized appreciation $ +Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund's previous fiscal year end.For the previous fiscal year's federal income tax information, please refer to the Notes to the Financial Statements in the Fund's most recent annual report. THE SCHEDULE OF INVESTMENTS SHOULD BE READ IN CONJUNCTION WITH THE FINANCIAL STATEMENTS AND NOTES TO FINANCIAL STATEMENTS WHICH ARE INCLUDED IN THE FUND’S AUDITED ANNUAL REPORT OR SEMI-ANNUAL REPORT.THESE REPORTS INCLUDE ADDITIONAL INFORMATION ABOUT THE FUND’S SECURITY VALUATION POLICIES AND ABOUT CERTAIN SECURITY TYPES INVESTED IN BY THE FUND. Summary of Fair Value Exposure The Fund has adopted fair valuation accounting standards that establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs used to develop the measurements of fair value.These inputs are summarized in the three broad levels listed below: Level 1 – Valuations based on unadjusted quoted prices in active markets for identical assets. Level 2 – Valuations based on quoted prices for similar securities or in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3 – Valuations based on inputs that are unobservable and significant to the overall fair value measurement. The following table summarizes the Fund’s investments as of June 30, 2015, based on the inputs used to value them: Valuation Inputs Investments in Securities Level 1 – Common Stocks $ 120,844,996 Publicly Traded Partnerships REITS Warrants Total Level 1 Level 2 – Level 3 – Common Stocks (a) Total $ 121,362,118 ^ It is the Fund’s policy to recognize transfers between levels at the end of the quarterly reporting period.There were no transfers between levels during the period ended June 30, 2015. The following is a reconciliation of Level 3 assets for which significant observable inputs were used to determine fair value. Description Investments Balance as of September 30, 2014 $
